Title: To Thomas Jefferson from Dabney Carr, 15 June 1808
From: Carr, Dabney
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Charlottesville. June 15th 1808.
                  
                  By todays mail, I recd. a letter from Mr Thomas L. Preston, of Rockbridge, mentioning that he had written to you in recommendation of a young Gentleman who had applied for a Lieutenancy. as Mr Preston had no personal acquaintance with you, he wished me to state what reliance might be had in his representations—with Mr Preston’s family I presume you are not entirely unacquainted—they are among the most respectable—he has represented the County of Rockbridge for two years past, & is again elected—I am well acquainted with him—he is a sound & correct republican—a man of great worth; & one on whose representations I would implicitly rely—
                  with best wishes for your health & happiness—yrs truly.
                  
                     D Carr
                     
                  
               